Strasburger & Price, LLP 720 Brazos Street, Suite 700 Austin, Texas 78701 March 26, 2013 H. Roger Schwall Assistant Director Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Attention:Paul Monsour, Staff Attorney RE:Royale Energy, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 15, 2012 File No. 000-22750 Dear Mr. Mousour: By letter dated March 20, 2013, our client, Royale Energy, Inc., responded to the staff’s comment letter dated January 30, 2013.Royale’s response No. 3, regarding Note 7 to the financial statements (Income Taxes) referred to an attached analysis provided to Royale’s tax preparer.We inadvertently failed to attach the analysis to Royale’s letter of response. The tax analysis is attached to this letter.We apologize for any inconvenience this may have caused. Please contact me at 512.499.3626 or lee.polson@strasburger.com if you have questions or require additional information. Very truly yours, /s/ Lee Polson Lee Polson, Partner
